Citation Nr: 1710442	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to August 1969.  His awards and decorations include a National Defense Service Medal, a Vietnam Service Medal, and a Vietnam Campaign Medal.  The Board sincerely thanks him for his honorable service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the March 2012 statement of the case (SOC) addressed issues of increased ratings for major depressive disorder (MDD) and for prostatitis, indicating that they were being considered as part of the Veteran's appeal for entitlement to TDIU.  These issues were included in the SOC pursuant to guidance provided by the Veterans Benefits Administration's M21-1 Adjudication Procedures Manual, IV.ii.2.F.4.m, which is not binding authority on the Board.  38 C.F.R. § 19.5 (2016).  The Veteran has not timely initiated or perfected appeals of that portion of the March 2009 rating decision (MDD) or a December 2005 rating decision (prostatitis) that addressed claims for these disabilities.  Of note, while the Veteran checked the box indicating he wished to appeal of the issues listed on the statement of the case on a March 2012 VA Form 9, in his written response lower on the form he clarified that he was appealing "the following issue . . . [TDIU]."  Regardless, his notice of disagreement was limited to the issue of TDIU.  Therefore, the Board does not have jurisdiction over the matters and they will not be addressed further in this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200.  

In October 2014, the Board remanded this case to the RO for further evidentiary development, namely to secure a January 2014 VA psychiatric examination.  

The issue of entitlement to service connection for erectile dysfunction, and potentially special monthly compensation for loss of use of creative organ under 38 U.S.C.A. § 1114(k), has been raised by the record.  The January 2014 VA examination for prostatitis showed that the Veteran has a current diagnosis of erectile dysfunction, which was likely attributable to the Veteran's benign prostate hyperplasia and/or cystoscopy and transurethral resection of the prostate.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action such as sending appropriate forms and notices to the Veteran.  38 C.F.R. § 19.9(b) (2016).  The Board also recommends that the Veteran, or his representative, file a VA Form 21-526 (Application for Compensation and/or Pension) for this disability.  


FINDING OF FACT

The Veteran's service-connected psychiatric disorder, to include MDD with psychotic features, and prostatitis have not been shown to be of such severity as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, in compliance with the October 2014 Board remand, the January 2014 VA psychiatric examination was associated with the claims file.  The Board notes that record indicates that the Veteran is receiving Social Security Administration (SSA) benefits.  However, the evidence and record does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal.  Specifically, VA records from August 2010 show that the Veteran is collecting SSA retirement benefits.  In a March 2015 correspondence, SSA informed the RO that it did not have any of the Veteran's medical records as they were destroyed.  As such, further efforts to obtain SSA records would be futile.  See Golz v.Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, VA's duties are met. 

B. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.
If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

II. Facts

In the November 2009 notice of disagreement, and on the March 2012 VA Form 9, the Veteran disagreed with the RO's denial of TDIU benefits on the basis that the RO should not have considered that he was currently employed at the time of the claim, but rather whether he was capable of performing the required duties of his employment.  

A May 2007 VA examiner concluded that the Veteran had an occasional decrease in work efficiency due to mental disorder signs and symptoms.  He further noted that his urinary condition was likely to have caused significant disruption to his life.  

In his May 2008 claim, the Veteran claimed that his service-connected MDD prevented him from gaining and maintaining employment.  In an August 2008 TDIU application, the Veteran reported that he has worked 35 hours a week as a cashier at a large national store since July 2008, and that his disabilities have affected his full-time employment since June 2007.  He reported that his highest monthly earnings in this position were $1,100, and that he made $16,000 in the last year.  He stated that his service-connected disabilities made it difficult for him to maintain his job due to frequent bathroom use and memory lapses.  He did not note on the form that he had stopped working full-time, and did not indicate at what point he became too disabled to work.  

In a September 2008 correspondence to VA, the Veteran's employer reported that the Veteran worked at his position since July 2004 for eight hours a day for 34 hours a week.  He did not lose any time in the preceding 12 months.  A few days later, the Veteran sent correspondence to VA advising that he intended to resign from his job.  He wrote that he never told his employer about his medical conditions, and that he did not intend to.  In an October 2008 VA medical record, the Veteran reported that he was currently working full-time as a cashier, but his frequent urination made work more difficult.

In a November 2008 VA genitourinary examination, the VA examiner noted that the Veteran's cashier job allowed frequent bathroom breaks.  He was reported as having to change his adult diaper six to eight times a day.  The VA examiner noted that the Veteran's incontinence caused him significant effects at work, such as frequently stopping work to urinate or change his adult diapers.  He noted that despite the Veteran's symptoms, he still went to work and was dependable for the past five years.  He opined that the Veteran was employable and that it was less likely than not that the Veteran was unable to earn an average income from his current work.  

In a December 2008 VA psychiatry examination, the Veteran was noted as having memory problems that affected his work.  The VA examiner evaluated the Veteran's MDD with psychotic features as chronic and severe, but concluded that the Veteran did not have total occupational and social impairment.  In a March 2009 VA record, the Veteran was noted as working as a cashier.  

In the March 2012 VA Form 9, the Veteran argued that the RO had "conceded" that he had reduced productivity based on his service-connected prostatitis.  He asserted that his service-connected prostatitis and MDD caused considerable impairment to his social and industrial abilities, specifically his work performance.  He said that the VA examiner's opinion showed that there was a significant impact to his continued employment in light of his job's requirements.  He argued that the issue before the RO was not whether he was currently employed, but whether he could continue to work due to his service-connected disabilities.  In a March 2012 VA medical record, the Veteran advised the medical care provider that he currently worked as a full-time cashier.  

In a July 2013 VA medical record, the Veteran complained of leakage, and reported that he wore diapers supplemented with a "stack of paper towels."  He also reported that he was still employed as a cashier.  In an August 2013 statement in support of claim, the Veteran, regarding a separate service connection claim for voiding disorder, stated that his urinary condition had worsened, and that he urinated seven to eight times during the night, and every 45 minutes during the day.  He changed his absorbent pads approximately six to seven times day.  

In the January 2014 VA examination, the Veteran stated that he works as a cashier and had difficulty performing his job because of frequent bathroom use caused by his incontinence.  He explained that his depression caused him to be sad, lethargic, and to have poor concentration that led to mistakes.  He reported severe symptoms of discouragement, irritability, paranoia, and difficulty sleeping.  He stated that he had daily suicidal ideation due to his urinary problems, but would not act on them.  He was noted as having near-continuous panic attacks that affected his ability to function independently, appropriately, and effectively.  The VA examiner found that his urinary incontinence and pain appear to directly contribute to his MDD symptoms.  He concluded that the Veteran's MDD caused occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was given a Global Assessment of Functioning (GAF) score of 42.  [The GAF Scale is used to report a clinician's judgment of an individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.]  The VA examiner noted that the Veteran's functional impairment from prostatitis was that he must take frequent breaks at work.  

A March 2014 rating decision granted an increased rating, to 70 percent, for MDD, effective January 31, 2014, the date of the VA examination.

In an April 2015 statement, the Veteran argued that the RO did not consider his 70 percent rating for his MDD when it denied his claim for entitlement for TDIU.  He argued that his 70 percent disability made him prima facie unemployable.  He did not comment on his employment status.   

III.   Analysis

The Veteran's service-connected disabilities are prostatitis, which has been rated 60 percent throughout the appeal, and MDD, which during the appeal was rated 50 percent prior to January 31, 2014, and was rated 70 percent thereafter.  The combined disability rating was 80 percent prior to January 31, 2014, and 90 percent thereafter.

The preponderance of the evidence is against a finding that the Veteran has been unemployable due to his service-connected disabilities at any time during the appeal.  This is because the record does not show that the Veteran encounters difficulties at work that are not contemplated by the rating criteria for his service-connected disabilities, or that he was ever unemployed due to his service-connected disabilities.  

The record, including from May 2008 to January 2014, indicates that throughout the appeal, the Veteran has been gainfully employed as a cashier; his income exceeds the poverty threshold; and his income is not otherwise marginal.  He does not work in a protected environment but instead works for a large retail store.  There is no indication in the record that the Veteran has been unemployed at any time during the appeal.  He has never reported that he stopped working due to his service-connected disabilities.  His position was noted as allowing frequent bathroom breaks, and he did not report that he missed work due to his symptoms.  In fact, he stated that his employer was unaware of his medical condition.  The Veteran did not state that his hours were reduced, or that he left or was terminated due to his service-connected disabilities.  Although in May 2008 he claimed that he had difficulty maintaining his position due to his service-connected disabilities, a September 2008 correspondence from his employer noted that he worked fulltime and had not missed time in preceding 12 months.  The Board takes this to suggest that the Veteran was performing his work duties in a sufficient manner so as to warrant continued full-time employment.  

In September 2008, the Veteran advised the RO that he planned to leave his job, but in January 2014 he reported to a VA examiner that he was still working as a cashier.  In August 2008, the Veteran reported that he earned $16,000 (his employer reported a substantially similar amount in September 2008) in the last calendar year.  This amount was above the U.S. Department of Commerce's 2008 poverty threshold of $10,326 for individuals 65 years-old and over.  Further, the record does not show that the Veteran took time off due to his service-connected disabilities.  As noted above, the September 2008 correspondence from his employer did not indicate that the Veteran missed any time. Further, the Veteran did not make any statements to VA about taking time off from work due to any service-connected disabilities.  As such, the work history does not show that he was unemployed, or was marginally employed, during the appeal period.  

A May 2007 VA examiner concluded that the Veteran had an occasional decrease in work efficiency due to mental disorder signs and symptoms.  He further noted that his urinary condition was likely to have caused significant disruption to his life.  The November 2008 VA examiner noted that the Veteran's job allowed the Veteran to tend to his urinary condition, and that despite these symptoms he dependably went to work for the past five years.  He opined that the Veteran was employable and that it was less likely than not that the Veteran was unable to earn an average income from his current position.  In December 2008, the VA examiner found that the Veteran's psychiatric disabilities were chronic and severe, and that his memory problems affected his work.  However, he opined that the Veteran was not totally impaired occupationally.  

In the January 2014 VA examination, the Veteran's MDD was found to cause occupational and social impairment with deficiencies in most areas, which is supported by the GAF score of 42.  The Veteran reported to the examiner that he was working as a cashier.  The January 2014 VA examination also concluded that the Veteran's functional impairment from prostatitis was that he took frequent breaks at work.  Although the VA examiner did not expressly state whether the Veteran's prostatitis actually resulted in unemployability for VA purposes, the Board notes, and the record shows, as of September 2008 he was working eight hour working days for an aggregate of 34 hours a week since July 2004.  The Board further notes that employment records provided by a previous employer (a state court administration) in August 2010 note that the Veteran worked 35 hours a week from August 1987 to September 2002 when he retired.  In this record, he was not shown to have missed time off in the preceding 12 months from his retirement.  The Board notes that the Veteran's reported hours from his employer in September 2008 are substantially similar to those reported by his former employer.  As such, the Board notes that records demonstrate that the Veteran maintained a similar reported work-load for nearly twenty years between August 1987 and September 2008.  The record does not suggest that the Veteran ceased working these kinds of hours after September 2008.  

The record does not demonstrate that special accommodations were made by the Veteran's employer for his symptoms.  The record shows that in September 2008 the Veteran told the RO that he did not tell his employer about his service-connected conditions and that he did not intend to do so in the future.  The following November he told a VA examiner that his position allowed for him to take frequent bathroom breaks.  Taking these two statements in light of each other, and considering his employment records from September 2008, the Board finds that these two documents are highly probative that the Veteran did not receive special accommodations at work for his service-connected disabilities.  

While it is clear that the Veteran's service-connected prostatitis and MDD impacted his ability to work, the level of impact is not tantamount to outright preclusion of what could be considered substantially gainful employment.  The ratings for the Veteran's prostatitis and MDD contemplate the Veteran's manifested symptomatology of hallucinations, memory difficulty, incontinence/frequent urination, and using pads.  As such, his symptoms do not show that he is in a different position than others with the same conditions.  

Based on detailed review of the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude him from all forms of substantially gainful employment consistent with his educational background and occupational experience.  On the contrary, the record shows that he was gainfully employed and working full-time.  As such, the preponderance of the evidence at this time is against the claim of entitlement to a TDIU rating due to his service-connected prostatitis and MDD at any time during the appeal period.  


ORDER

Entitlement to TDIU is denied. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


